Citation Nr: 0705030	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  99-23 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1944 to 
April 1946.

This appeal (which has been advanced on the docket) comes to 
the Board of Veterans' Appeals (Board) from a July 1999 
rating decision.  


FINDING OF FACT

The evidence of record fails to corroborate any of the 
veteran's reported in-service stressors.


CONCLUSION OF LAW

Criteria for service connection for PTSD have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

During the course of this appeal the regulations for 
determining service connection for PTSD based on in-service 
sexual assaults were revised effective March 7, 2002.  67 
Fed. Reg. 10,332 (Mar. 7, 2002).  However, the differences 
between the two versions have no bearing on the determination 
of this case.
In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that there are special evidentiary procedures for 
personal assault based PTSD claims contained in VA 
Adjudication Procedural Manual M21-1, Part III, paragraph 
5.14c (Feb. 20, 1996), and former M21-1, Part III, paragraph 
7.46(c)(2) (Oct. 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  Id. at Part III, 
paragraph 5.14c(5).

In March 1997, the veteran initially filed an application 
requesting service connection for PTSD, which he believes is 
the result of several traumatic incidents during his time in 
service.

First, the veteran indicated that while on the USS Hornet, he 
was assigned to be a fire watcher in a small room where 
welding was occurring.  The veteran indicated that he was not 
provided with eye protection and stated that the glare from 
the torch caused damage to his eyes.  He indicated that he 
was forced to go to sick bay where he was struck in the face 
by an officer.  He then reportedly returned to his bunk where 
he stayed for several days.  The veteran maintains that his 
vision has never fully recovered from this incident.

Second, the veteran reported that between December 1945 and 
January 1946, while he was assigned to the USS Kermit 
Roosevelt which was docked in Tsingtao, China, he was 
kidnapped from the dock next to his ship by communist Chinese 
soldiers and repeatedly sexually assaulted, and beaten.  
While the veteran was uncertain of the duration of his 
capture, he estimated that he was confined for at least a 
month, before he was released near his ship.

The veteran also reported several additional experiences 
including being forced to ride on the same ship with 
convicts, and being punched in the stomach during boot camp 
by a superior. 

At a VA examination in July 1997, the veteran described being 
kidnapped then being so severely beaten and tortured that he 
could not eat for two weeks, during which time his weight 
declined from 140 pounds to 115 pounds.  The veteran became 
extremely emotional when describing his memory of the 
kidnapping, although the examiner noted that the veteran was 
unable to provide more specific details about what led to his 
capture, how long he was detained, or how his release was 
obtained.  The examiner diagnosed the veteran with PTSD.  

Since the veteran has not related a stressor which is combat-
related, additional corroboration must be obtained before 
service connection for PTSD may be granted.  The difficulty 
in adjudicating cases of this nature is that there are often, 
as in this case, no reports of the alleged sexual assault 
contemporary with the incident.  The veteran asserts that 
once he was freed by his captors he tried to report the 
incident to various people on his ship (such as the officer 
in charge), but he remembers being quickly dismissed.  As 
such, no report was ever recorded contemporaneously with the 
alleged incident; and the first time the veteran publicly 
spoke of the incident was roughly 50 years after it 
reportedly occurred. 

The regulations recognize that sexual assault cases often go 
unreported.  As such, if a post-traumatic stress disorder 
claim is based on an in-service personal assault, the 
regulations authorize the use of evidence from sources other 
than the veteran's service records to corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).   

The veteran submitted numerous statements from friends and 
family attesting to the strength of his character and 
describing his many contributions to the community over the 
years.  However, these letters fail to provide any testimony 
contemporaneous with the alleged events, or even within a 
short period after.  

With regard to the kidnapping and sexual assault claim, in 
1999, a person who had known the veteran from before he 
entered service indicated that her husband had often noted 
that after the veteran was discharged from service his 
attention span, ability and strength to work, and his health 
all declined from what they had been prior to entering 
service.  Another friend indicated that she had recently been 
told by the veteran about being kidnapped, and she speculated 
that this may have been why the veteran would get frustrated 
so easily.  A third friend indicated that her father had 
heard a lot of stories about the war while hanging around the 
veteran's father's grocery store.  However, the letter failed 
to elaborate on these stories, and in any case, a person 
describing what someone else heard lacks credibility.  While 
these statements each address elements of the veteran's 
character, there is nothing which specifically corroborates 
the veteran's accounts.  The letters were written many years 
after the reported incident and describe mostly recent 
conversations.

The veteran's wife also submitted a statement asserting that 
she believes her husband's account, because when he entered 
the service he weighed 136 pounds, but by the time he was 
discharged he weighed only 120 pounds.  However, the 
veteran's separation physical lists the veteran as weighing 
140 pounds (the same weight which was listed on his entry 
physical).

The veteran also indicated that in either 1953 or 1954 two 
men, claiming to be FBI agents, came to his house and wanted 
to ask him questions about being tortured and raped.  He 
indicated that they encouraged him to seek pension benefits, 
but he declined.  As it happens, no FBI records relating to 
the veteran have been located.  

Additional efforts to corroborate the veteran's reported 
stressors were undertaken by VA, including obtaining the deck 
logs for the USS Kermit Roosevelt from November 1945 through 
February 1946; and obtaining the veteran's service medical 
records.  

The deck logs confirm that the USS Kermit Roosevelt was 
docked in Tsingtao, China from October 1945 until March 1946; 
and they reflect that the veteran reported for duty aboard 
the USS Kermit Roosevelt on November 6, 1945.  However, the 
deck logs fail to show any evidence of the veteran being 
sexually assaulted, and do not demonstrate that he was absent 
at any time.  The deck logs are very specific and document 
daily muster calls, which list each missing sailor by name.  
Additionally, the deck logs are of such specificity that even 
sailors who were absent for fifteen minutes were listed.   
Despite his assertion that he was kidnapped for upwards of a 
month, the veteran was never once listed as absent when the 
crew was mustered; as such, his claim cannot be reconciled 
with the deck logs.

The veteran's service medical records also fail to show any 
evidence of him being kidnapped.  While the veteran stated 
that he was not given any medical treatment following his 
release from captivity, and simply laid in his bunk for 
several days, service medical records show that the veteran 
was hospitalized from December 24, 1945 to January 6, 1946 
for treatment of Catarrhal Fever.  The veteran was also 
examined aboard the USS Kermit Roosevelt on December 5, 1945, 
making it difficult to conceive when he could have been 
kidnapped for a month.  

In August 2004, the veteran revised his timeline for the 
alleged kidnapping, indicating that the kidnapping occurred 
between December 5, 1945 and December 25, 1945, rather than 
between December 1945 and January 1946.  While the revised 
dates now place the kidnapping between the veteran's December 
5, 1945 examination on the USS Kermit Roosevelt and his 
December 24, 1945 hospitalization for Catarrhal Fever, there 
is still no explanation for how the veteran was absent for 
several weeks without any notation being made in the ship's 
deck logs.  Furthermore, in his August 2004 statement, the 
veteran reported that when he got back to his ship he was 
refused medical treatment and went back to his bunk where 
people brought him meals for several days, which conflicts 
with the fact that the veteran was hospitalized for nearly 
two weeks in late December 1945 and early January 1946.  

As such, the only evidence which is contemporaneous with the 
veteran's time in service, strongly contradicts his claim 
that he was kidnapped, as he was never reported absent from 
his ship (and the records conclusively place him on the 
ship), and he was hospitalized for two weeks during the two 
month period in which he initially alleged he was kidnapped, 
and after which he allegedly received no medical treatment.   

The veteran's additional stressors have also been considered, 
but there is similarly no corroborating evidence, and the 
evidence which has been obtained conflicts with the veteran's 
statements.  For example, while the veteran indicated that 
his eyes were permanently damaged when he had to stare at the 
welding fire, the veteran's separation physical indicated 
that the veteran had 20/20 vision in both eyes, his color 
perception was normal, and there were no anatomical eye 
defects or diseases found.

As such, the veteran's reported in-service stressors have not 
been corroborated, and the criteria for service connection 
for PTSD have therefore not been met.  Accordingly, the 
veteran's claim is denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in June 2004.  By this, and by previous letter, the 
statement of the case, and the supplemental statements of the 
case, the veteran was informed of all four elements required 
by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained, as have 
service medical records and the deck logs for the USS Kermit 
Roosevelt for the period during which the veteran was 
stationed on the ship.  The veteran was also provided with a 
VA examination (the report of which has been associated with 
the claims file).  Additionally, the veteran testified at a 
hearing before a decision review officer, and provided 
numerous character statements from friends and family.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.







ORDER

Service connection for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


